NO. 12-03-00299-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§



IN RE: RONALD LOWERY§
	ORIGINAL PROCEEDING
RELATOR

§





MEMORANDUM OPINION
 Relator Ronald Lowery seeks a writ of mandamus requiring the trial court to rule on his
motion to quash, which was filed in July 2003.  Based upon our review of Relator's mandamus
petition, we conclude that he has not shown himself entitled to the relief he seeks.  Accordingly, the
writ of mandamus is denied.
  JAMES T. WORTHEN 
									     Chief Justice


Opinion delivered September 24, 2003.
Panel consisted of Worthen, C.J., Griffith, J. and DeVasto, J.






(PUBLISH)